UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1993



RALPH RUSSELL,

                                                        Petitioner,

          versus


PARAMONT COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-1153-BLA)


Submitted:   June 20, 2000                 Decided:   July 10, 2000


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph Russell, Petitioner Pro Se. Harry Ashby Dickerson, PENN,
STUART & ESKRIDGE, Abingdon, Virginia; Patricia May Nece, Jeffrey
Steven Goldberg, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ralph Russell seeks review of the Benefits Review Board’s de-

cision and order affirming the administrative law judge’s denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 2000).   Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Accordingly, we affirm on the reasoning of the Board.

See Russell v. Paramont Coal Co, BRB No. 98-1153-BLA (B.R.B. May

26, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2